Citation Nr: 0817933	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In August 2005 and 
July 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.

The veteran and his spouse testified at a personal hearing at 
the RO in November 2004.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  The veteran has verified in-service stressors of calling 
airstrikes on selected targets, taking battle damage reports 
from aircrews, and experiencing enemy rocket and mortar 
attacks at Nha Trang and Ban Me Thuot. 

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Id.  In this case, the veteran 
was provided with two VCAA notification letters in April 
2002, prior to the initial unfavorable AOJ decision issued in 
August 2002.  Additional VCAA letters were sent in April 
2004, September 2005, February 2006, July 2006, and August 
2007.  

The Board observes that the VCAA notices issued in April 
2002, April 2004, September 2005, and February 2006 informed 
the veteran of the type of evidence necessary to establish 
service connection; how VA would assist him in developing his 
claim; and his and VA's obligations in providing such 
evidence for consideration.  Of these notices, only the April 
2004, September 2005, February 2006, and August 2007 letters 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim.  The July 2006 letter was pertinent to specific 
records VA had requested on behalf of the veteran.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  All VCAA letters issued by the 
AOJ informed the veteran that additional information or 
evidence was needed to support his claim, asked him to send 
the information or evidence to VA, and discussed the types of 
evidence that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  Further, the veteran's claim was readjudicated 
in December 2004, March 2007, and January 2008 SSOCs after he 
was provided with fully compliant VCAA notice.  Consequently, 
the Board concludes that any deficiency of VCAA notice sent 
to the veteran is harmless and to decide the appeal would not 
be prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 
The Court of Appeals for Veterans Claims' (Court) decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), is also relevant to the instant claim.  
Under Dingess/Hartman, VCAA notice requirements also apply to 
the evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Here, the August 2007 
letter advised the veteran of how to substantiate a 
disability rating and effective date for that rating.  The 
Board acknowledges the untimeliness of this notice, but finds 
no prejudice to the veteran as a result.  See Bernard at 394. 
However, as the Board herein concludes that the preponderance 
of the evidence is against the veteran's service connection 
claim, all questions as to the assignment of a disability 
rating and effective date are rendered moot. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of his claim and providing him with a VA 
examination.  The veteran's service personnel and treatment 
records, private medical opinions, and February 2007 and 
October 2007 VA examination reports were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The veteran indicated that he was treated for a 
mental condition by Dr. S. and provided contact information 
for him to VA.  VA requested records from Dr. S. in May 2006 
and July 2006, but received no reply to either request.  In 
July 2006, VA informed the veteran that these records had not 
been received.  In turn, in August 2006, the veteran's 
attorney informed VA that the veteran had made three attempts 
to obtain these records and had also received no response.  
Therefore, the Board finds that VA has made reasonable 
efforts to obtain outstanding, relevant records identified by 
the veteran.

One of the instructions in the Board's July 2007 remand was 
that the veteran be afforded another VA examination.  The 
Board notes that the veteran, through his attorney, requested 
in September 2007 that the veteran's second VA examination 
take place at a facility other than the Marion VA medical 
center (VAMC).  The basis for this request was that the 
veteran had reported for a VA examination at that facility in 
September 2007, but after confessing to having drunk a beer 
the afternoon before, the examiner determined that a valid 
examination could not be performed and asked that the veteran 
leave and that his examination be rescheduled.  As a 
consequence, the attorney states that the veteran could not 
be afforded a fair and impartial examination at the Marion 
VA, apparently on the basis that there was bias against the 
veteran due to his drinking.  However, the Board observes 
that an administrative note in reference to that aborted 
examination indicates that the examiner, Dr. T. M., observed 
the veteran to be tremulous and, given the circumstances of 
his first examination and after consulting with the acting 
head of the department, Dr. D., the examiner found that it 
would be difficult to determine whether the veteran's current 
tremulous state was due to anxiety, withdrawal, or 
underestimation of his alcohol use by the veteran.  Thus, he 
chose to discontinue the examination.  

Contrary to the arguments of the veteran's attorney, the 
reasoning behind the dismissal of the veteran at the 
September 2007 VA examination appears to have been to ensure 
a fair and accurate examination, as uninfluenced as possible 
by the veteran's alcohol use, rather than bias against the 
veteran.  Additionally, in October 2007, the veteran was 
examined by a two-person board of examiners, Dr. E. M., a 
different examiner than in September 2007, and Dr. D.  
Consequently, the Board determines that there is no basis to 
suspect bias against the veteran at the Marion VAMC such that 
any examination of the veteran at that facility would need to 
be considered invalid or that would require a remand for 
another VA examination at a different facility. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.


II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a ground radio operator with the 21st Tactical Air 
Support Squadron (21 TASS).  Based on the foregoing, the 
Board finds that the veteran did not engage in combat with 
the enemy.  Therefore, as indicated above, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from April 1970 to April 
1971 as a ground radio operator with 21 TASS.  He contends 
that he was exposed to rocket and mortar attacks a couple of 
times a week while stationed at Nha Trang from May 1970 to 
November 1971 and also, though less frequently, while 
stationed at Ban Me Thuot from November 1970 to April 1971.  
The AOJ contacted the Joint Services Record Research Center 
(JSRRC) for verification that 21 TASS was located at Nha 
Trang and Ban Me Thuot during these time periods and that 
unit records reported rocket and mortar attacks.  While no 
response has been received from JSRRC, the AOJ conceded that 
the veteran experienced stressors as a result of his service 
in Vietnam from April 1970 to April 1971.  Accordingly, the 
Board finds that veteran has verified in-service stressors, 
including calling airstrikes on selected targets, taking 
battle damage reports from aircrews, and experiencing enemy 
rocket and mortar attacks at Nha Trang and Ban Me Thuot.     
However, the Board also finds that the veteran does not have 
a current diagnosis of PTSD as a result of the verified 
stressors in service.  In this regard, the Board notes that 
there are conflicting medical opinions of record on this 
issue.  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  In 
evaluating the probative value of medical opinion evidence, 
the medical professional's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD requires that the following six criteria be met: 
        
A)	The person has been exposed to a traumatic event, in 
which both of the following were present:
    1.	The person experienced, witnessed, or was 
confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to 
the physical integrity of self or others.
    2.	The person's response involved intense fear, 
helplessness, or horror.

B)	The traumatic event is persistently reexperienced in one 
or more of the following ways:
    1.	Recurrent and intrusive distressing recollections 
of the event, including images, thoughts, or 
perceptions.
    2.	Recurrent distressing dreams of the events.
    3.	Acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociative flashback 
episodes, including those that occur on awakening or 
when intoxicated.
    4.	Intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.
    5.	Physiological reactivity on exposure to internal or 
external cures that symbolize or resemble an aspect of 
the traumatic event.

C)	Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:
    1.	Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma.
    2.	Efforts to avoid activities, places, or people that 
arouse recollections of the trauma.
    3.	Inability to recall an important aspect of the 
trauma
    4.	Markedly diminished interest or participation in 
significant activities
    5.	Feeling of detachment or estrangement from others 
    6.	Restricted range of affect
    7.	Sense of a foreshortened future

D)	Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:
    1.	Difficulty falling or staying asleep
    2.	Irritability or outbursts of anger
    3.	Difficulty concentrating
    4.	Hypervigilance
    5.	Exaggerated startle response

E)	Duration of the disturbance (symptoms in criteria B, C, 
and D) is more than one month; and 

F)	The disturbance causes clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.

The veteran contends that the airstrikes he ordered killed 
adults and children, and he suspects U.S. troops and allies 
as well.  He says he feels responsible for the deaths of all 
the people who lost their lives from the airstrikes he called 
and that he killed a lot of people who never had the chance 
to kill him back.  As indicated previously, the stressors 
that have been verified are calling airstrikes on selected 
targets, taking battle damage reports from aircrews, and 
experiencing enemy rocket and mortar attacks at Nha Trang and 
Ban Me Thuot.

In letters dated June 2003 and December 2004, Dr. M. opined 
that the veteran's present personal and professional 
difficulties are relatable to PTSD' which Dr. M. believes is 
directly associated with the trauma the veteran experienced 
in Vietnam.  In forming this opinion, Dr. M. indicated in the 
June 2003 letter that he reviewed the medical evidence and 
complete claims file.  He did not exam the veteran.  He also 
cites to the April 2002 affidavits of the veteran and of 
D.R., C.B.M, and R.S., friends of the veteran, which describe 
he veteran's psychiatric symptomology.  In the December 2004 
letter, Dr. M. reiterated his opinion upon reviewing the 
November 2004 hearing transcript and December 2004 statement 
of the case.  Based on his review of these documents, Dr. M. 
found that the veteran meets all six criteria for a DSM-IV 
diagnosis of PTSD.   

Specifically, Dr. M. found that the veteran's stressors met 
Criterion A, indicating that the veteran reported that he 
feared for his life and that he received regular reports of 
the "violent personal assault" and "unexpected death" for 
which he blames himself because he provided the strike 
coordinates to the combat aircraft.  He stated that the 
veteran met Criterion B because he indicated he suffered 
intrusive thoughts every day, as well as bad memories and 
flashbacks.  Criterion C was determined met by the veteran 
not talking about his Vietnam experiences, refusing to watch 
war movies and to eat rice or at Chinese restaurants, and 
being withdrawn, as reported in lay statements of D.R., 
C.B.M, and R.S.  Dr. M. found Criterion D met by statements 
by lay statements that the veteran had problems sleeping, 
seemed irritable, showed fits of anger, was always on guard 
and needed to be facing the door when inside, was extremely 
hyper and startled by loud and unexpected noises.  Symptoms 
were reported as present for nearly 30 years, meeting 
Criterion E, and Criterion F was determined met by lay 
reports of the veteran having a bad temper, being unable to 
go out, always checking that doors and windows are locked, 
having trouble with coworkers and superiors, and being 
depressed and disoriented.   
 
In April 2008, Dr. M. again reviewed the evidence of record 
and also examined the veteran.  He reiterated his findings in 
his June 2003 report, and further indicated that, at their 
in-person consultation, the veteran reported intrusive 
recollections triggered by loud noises, dreams about Vietnam, 
distress due to stimuli related to combat experience, a loss 
of interest in gatherings and dislike of crowds, sleep 
disturbances, being angered easily and hypervigilance.  
However, Dr. M. also acknowledged that he now believed the 
veteran to be alcohol dependent and that some of the symptoms 
he observed, such as difficulty sleeping, irritability, 
social withdrawal, and problems with supervisors, etc., were 
equally likely due to the veteran's overuse of alcohol.  Dr. 
M. noted the multiple alcohol-related infractions in service; 
however, he did not gather from the veteran any information 
as to his post-service alcohol-related legal problems.  He 
diagnosed the veteran with PTSD and continuous, severe, 
alcohol dependence.  

In contrast, after review of the record and examining the 
veteran the February 2007 and October 2007 VA examiners 
concluded that the veteran does not meet the criteria for a 
DSM-IV PTSD diagnosis.  At the February 2007 examination, the 
examiner observed that the veteran was intoxicated at the 
examination, and stated that the veteran's problems can be 
virtually accounted for by alcohol dependence.  He recorded 
that the veteran described sleep impairment, but did not 
indicate that it was the result of intrusive thoughts or 
nightmares.  Impaired impulse control was noted to be 
present, but usually alcohol related.  The veteran related 
having anxiety at work and being depressed sometimes, as well 
as a history of assaultiveness, but a worse temper in the 
past than now.  He also indicated that he cried easily.  The 
veteran indicated that multiple disciplinary infractions 
occurred in service as a result, as well as fifteen arrests 
post-service related to alcohol consumption, to include 
arrests for public intoxication, assaultiveness, and two DUI 
arrests.  The veteran stated that he had six to eight good 
friends, but that he did not see them very much and preferred 
not to leave home.

With regard to the criteria for a PTSD diagnosis, the VA 
examiner found that only one of the six criteria was met, 
Criterion D.  He reported that the veteran's level of 
traumatic stressor was low and the stressor did not meet 
Criterion A.  As for Criterion D, the examiner stated that 
the symptoms which met this criterion-irritability, 
outbursts of anger, and difficulty falling or staying 
asleep-are prominent symptoms of alcohol abuse as well.  As 
such, the examiner stated that the veteran does not seem to 
meet the DSM-IV criteria for PTSD as anger, isolative 
behaviors, and easily crying are also symptoms of chronic 
alcohol dependence.  Thus, the examiner assigned the veteran 
diagnoses of alcohol dependence, continuous and personality 
disorder not otherwise specified with antisocial features. 

A second VA examination was conducted in October 2007 by a 
two-person board of examiners.  At this examination, the 
veteran reported tension, anxiety, crying at times, a strong 
reaction to loud noises, and disturbed sleep, with a pistol 
by his bed.  He reported that the symptoms had been present 
for five or six years, and before that he would go out to 
dinner and dancing with his spouse and worked regularly.  The 
veteran indicated an amotivation to socialize, but also 
stated that talks to his best friend daily and that he had a 
number of friends whom he met on a weekly basis to work on 
projects.  Impaired impulse control was noted as being only 
related to alcohol dependence.  The veteran did not report 
any re-experiencing phenomena, avoidance, or numbing, but did 
report heightened psychological arousal in the form of poor 
sleep, exaggerated startle response, and hypervigilance.  
With regard to alcohol use, he stated that he began drinking 
prior to military service and described multiple in-service 
disciplinary infractions due to alcohol use, but denied post-
service legal consequences of alcohol use other than the two 
DUI arrests.  

The examiners found the veteran's traumatic experience to be 
moderate, based on frequency and severity, and determined the 
stressors did not meet Criterion A.
The diagnosis was alcohol dependence.  The examiners found 
that the veteran's symptomology of anxiety, disturbed sleep, 
isolative tendencies, tearfulness, hypervigilance, and 
hyperarousal are most likely caused by or a result of his 
alcohol dependence.  The rationale for this determination was 
the ongoing difficulties the veteran has encountered with his 
alcohol use over the years, including multiple arrests, the 
markedly increased amounts of alcohol to achieve 
intoxication, the time spent recovering from its effects, and 
the occupational activities that were limited, indicating a 
dependence that commonly accounts for the symptoms about 
which he complained.  Specifically, the examiners stated that 
the symptoms the veteran has begun noticing over the last 
several years, such as increased anxiety, hyperarousal, 
disturbed sleep, hypervigilance, and tearfulness, can be 
related to alcoholism.  

Thus, the Board is presented with the opinions of four 
experts in the field of psychology.  The February 2007 VA 
examiner and Dr. M. are noted to be Ph.D. psychologists, and 
Dr. D. and Dr. E. M. are both medical doctors.  Each of these 
professionals examined the veteran thoroughly and provided a 
reasoned opinion.  There is no reason to suspect that any of 
them lack the knowledge or expertise to form a competent 
opinion with regard to the veteran's diagnosis.  Accordingly, 
the Board determines that each opinion has probative value in 
this case.  The Board, however, determines that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  

In this regard, the Board observes that three VA examiners 
determined, after a review of the record and an examination 
of the veteran, that the veteran's reported symptoms that 
could be associated with PTSD were the result of his alcohol 
dependence.  The examiners did not find that his symptoms met 
the criteria for a PTSD diagnosis under the DSM-IV criteria.  

Dr. M. also examined the veteran and reviewed the record, but 
found that the veteran's symptoms could be equally related to 
PTSD and to alcohol dependence, thereby indicating that it is 
at least as likely as not that the veteran has PTSD.  
However, in supporting this opinion, Dr. M. does not address 
the veteran's multitude of post-service alcohol-related 
arrests and legal problems; thus, the Board is unclear as to 
whether Dr. M. knew the full extent of the veteran's alcohol 
problem when determining the appropriate diagnosis for the 
veteran's symptoms.  Consequently, although the opinion of 
Dr. M. is both competent and probative with regard to the 
question of a diagnosis of PTSD, the Board determines that 
the opinion carries less weight than that of any of the VA 
examiners.  Further, as three VA examiners, each of whose 
opinions the Board affords more weight than that of Dr. M., 
find that the veteran does not have a diagnosis of PTSD at 
all, the Board concludes that a preponderance of the evidence 
is against a finding that the veteran has a diagnosis of 
PTSD. 

The Board has considered the veteran's own statements, and 
the statements of his spouse and friends, regarding the in-
service etiology of PTSD.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue of 
medical causation or diagnosis.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that the veteran 
does not have a current diagnosis of PTSD.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
      
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


